 Case: 1:16-cv-08303 Document #: 326 Filed: 01/22/20 Page 1 of 1 PageID #:5497

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

T.S., et al.
                                            Plaintiff,
v.                                                       Case No.: 1:16−cv−08303
                                                         Honorable Rebecca R. Pallmeyer
Twentieth Century Fox Television, et al.
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 22, 2020:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Motion hearing held.
Defendant Chief Judge's motion for summary judgment [323] is taken under advisement.
Plaintiffs' reply in support of their motion for partial summary judgment and response to
Defendant Chief Judge's motion for summary judgment shall be filed by 1/29/2020. Chief
Judge's reply in support shall be filed by 2/19/2020. Renewed motion for class
certification shall be filed by 3/16/2020. Status hearing set for 2/6/2020 is stricken and
re−set to 3/18/2020 at 9:30 a.m. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
